                     Case 5:19-cv-08372-NC Document 6 Filed 12/27/19 Page 1 of 4



                HANSON BRIDGETT LLP
              1 Michael F. Donner (SBN 155944)
                Anthony J. Dutra (SBN 277706)
              2 425 Market Street, 26th Floor
                San Francisco, California 94105
              3 Telephone: (415) 777-3200
                Facsimile: (415) 541-9366
              4 Email: mdonner@hansonbridgett.com
                       adutra@hansonbridgett.com
              5
                Attorneys for Defendant
              6 ALLAN & ASSOCIATES LIMITED
                and Specially-Appearing Defendants
              7 A2 GLOBAL RISK LIMITED
                 and BRADLEY JAMES ALLAN
              8
                LATHAM & WATKINS LLP
              9 Melanie M. Blunschi (SBN 234264)
                Elizabeth C. Gettinger (SBN 307683)
             10 505 Montgomery Street, Suite 2000
                San Francisco, California 94111
             11 Telephone: (415) 391-0600
                Facsimile: (415) 395-8095
             12 Email: melanie.blunschi@lw.com
                       elizabeth.gettinger@lw.com
             13
                Attorneys for Plaintiff
             14 APPLE INC.

             15

             16                            UNITED STATES DISTRICT COURT

             17                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

             18                                     SAN JOSE DIVISION

             19

             20 APPLE INC.,                                      Case No. 5:19-cv-08372-NC

             21               Plaintiff,                         STIPULATION TO EXTEND
                                                                 RESPONSIVE PLEADING FILING
             22        v.                                        DEADLINE; AND PROPOSED ORDER
                                                                 THEREON
             23 ALLAN & ASSOCIATES LIMITED, A2
                GLOBAL RISK LIMITED, BRADLEY
             24 JAMES ALLAN, and DOES 1-100,                     [Removed from Santa Clara County
                inclusive,                                       Superior Court Case No. 19CV358715]
             25
                           Defendants.
             26

             27

             28
                                                                1
16131838.3              STIPULATION TO EXTEND RESPONSIVE PLEADING FILING DEADLINE & PROPOSED ORDER THEREON
                      Case 5:19-cv-08372-NC Document 6 Filed 12/27/19 Page 2 of 4




              1         Plaintiff Apple Inc., a California corporation ("Plaintiff"), Defendant Allan &

              2 Associates Limited, a Hong Kong private limited company ("Defendant"), and Specially-

              3 Appearing Defendants A2 Global Risk Limited, a British private limited company, and

              4 Bradley James Allan, an individual (collectively with Defendant, "Defendants"), by and

              5 through their respective counsel of record, hereby stipulate as follows:

              6         WHEREAS, on November 15, 2019, Plaintiff commenced an action against

              7 Defendants in the California Superior Court for Santa Clara County entitled, Apple, Inc. v.

              8 Allan & Associates Limited, et al., Case No. 19CV358715.
              9         WHEREAS, on December 23, 2019, Defendant filed a Notice of Removal of the

             10 state court action to the United States District Court for the Northern District of California,

             11 San Jose Division, pursuant to 28 U.S.C. Sections 1332, 1441 and 1446.

             12         WHEREAS, Defendants intend to file a motion or motions to dismiss the

             13 Complaint, but their deadline to do so is December 31, 2019.

             14         WHEREAS, in light of the holidays and pre-existing travel plans over the same

             15 period, Defendants will require additional time to confer with Plaintiff about the nature and

             16 substance of their proposed motion and to prepare and file their motion(s).

             17         WHEREAS, the parties agree to the following briefing schedule:

             18                 1.     Defendants' deadline to respond to the Complaint shall be January

             19 17, 2020;

             20                 2.     Apple’s deadline to file its opposition to Defendants' motion(s) to

             21 dismiss shall be February 18, 2020; and

             22                 3.     Defendants' deadline to file their reply brief(s) in support of their

             23 motion(s) to dismiss shall be February 25, 2020.

             24         WHEREAS, the parties agree that the filing of this Stipulation shall not waive the

             25 right of any of the Defendants to challenge the jurisdiction of this Court.

             26         WHEREAS, this is the first request to extend the deadline to file a responsive

             27 pleading.

             28
                                                                  2
16131838.3                STIPULATION TO EXTEND RESPONSIVE PLEADING FILING DEADLINE & PROPOSED ORDER THEREON
                      Case 5:19-cv-08372-NC Document 6 Filed 12/27/19 Page 3 of 4




              1         WHEREAS, the requested extension will not alter any deadlines set by the Court

              2 in its Order Setting Initial Case Management Conference and ADR Deadlines (ECF No.

              3 4).

              4         IT IS SO STIPULATED.

              5 DATED: December 27, 2019                        HANSON BRIDGETT LLP

              6                                             By: /s/ Michael F. Donner
                                                               Michael F. Donner
              7
                                                               Anthony J. Dutra
              8                                                Attorneys for Defendant
                                                               ALLAN & ASSOCIATES LIMITED
              9                                                and Specially-Appearing Defendants
                                                               A2 GLOBAL RISK LIMITED and BRADLEY
             10                                                JAMES ALLAN
             11
                  DATED: December 27, 2019                      LATHAM & WATKINS LLP
             12
                                                            By: /s/ Melanie M. Blunschi
             13                                                Melanie M. Blunschi
                                                               Elizabeth C. Gettinger
             14                                                Attorneys for Plaintiff
             15                                                APPLE INC.

             16                                    FILER'S ATTESTATION

             17         Pursuant to N.D. Cal. L.R. 5-1(i)(3), I, Michael F. Donner, hereby attest that I have
             18 obtained the concurrence in the filing of this document from each of the other signatories.

             19 DATED: December 27, 2019                         /s/ Michael F. Donner
                                                                MICHAEL F. DONNER
             20

             21 ///

             22 ///

             23 ///

             24 ///

             25 ///

             26 ///

             27 ///

             28
                                                                 3
16131838.3               STIPULATION TO EXTEND RESPONSIVE PLEADING FILING DEADLINE & PROPOSED ORDER THEREON
                      Case 5:19-cv-08372-NC Document 6 Filed 12/27/19 Page 4 of 4



                                                            ORDER
              1

              2         Based on the foregoing Stipulation, and good cause appearing therefore,

              3         It is hereby ordered that:

              4                1.     Defendants' deadline to respond to the Complaint shall be January

              5 17, 2020;

              6                2.     Apple’s deadline to file its opposition to Defendants' motion(s) to

              7 dismiss shall be February 18, 2020; and

              8                3.     Defendants' deadline to file their reply brief(s) in support of their
              9 motion(s) to dismiss shall be February 25, 2020.

             10         The filing of the above Stipulation shall not waive the right of any of the

             11 Defendants to challenge the jurisdiction of this Court.

             12         IT IS SO ORDERED.

             13

             14 DATED:
                                                            HON. NATHANAEL COUSINS
             15                                             UNITED STATES MAGISTRATE JUDGE
             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                 4
16131838.3               STIPULATION TO EXTEND RESPONSIVE PLEADING FILING DEADLINE & PROPOSED ORDER THEREON
